Citation Nr: 0733064	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-27 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the clam of service connection for hypertension.  

2.  Entitlement to service connection for hypertension.  

3.  Whether new and material evidence has been received to 
reopen the clam of service connection for erectile 
dysfunction.  

4.  Entitlement to service connection for erectile 
dysfunction.  

5.  Entitlement to a rating in excess of 10 percent for the 
service-connected atrial fibrillation.  




REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980.  

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2006 when it was remanded to the RO 
for further development.  

The issue of an increased rating for atrial fibrillation is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  In an unappealed rating decision in April 1992, the RO 
denied the veteran's claim of service connection for 
hypertension.  

2.  The evidence associated with the record since the April 
1992 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim.  

3.  The veteran is shown as likely as not to have manifested 
hypertension to a degree of 10 percent during the first year 
after his separation from active service.  

4.  In an unappealed rating decision in February 1999, the RO 
denied the veteran's claim of service connection for erectile 
dysfunction.  

5.  The evidence associated with the record since the 
February 1999 decision is neither cumulative nor redundant 
and, by itself or in connection with evidence previously 
assembled, relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.  

6.  The currently demonstrated erectile dysfunction is shown 
as likely as not to have been caused by the now service-
connected hypertension.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for hypertension.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by hypertension is presumed to have 
been incurred in active service.  38 U.S.C.A. § 1101, 1112, 
1113, 5105, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.102, 
3.159, 3.307, 3.309 (2007).  

3.  New and material evidence has been submitted to reopen 
the claim of service connection for erectile dysfunction.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  

4.  By extending the benefit of the doubt to the veteran, his 
disability manifested by erectile dysfunction is proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. § 1101, 1112, 1113, 5105, 5103A, 5107(b) 
(West 2002); 38 C.F.R. § 3.102, 3.159, 3.307, 3.309, 3.310 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For certain disabilities, such as hypertension, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
is aggravated by a disability for which service connection 
has already been established.  38 C.F.R. § 3.310(a)-(b).  


I.  Hypertension

In an April 1992 rating decision, the RO granted service 
connection for atrial fibrillation and assigned a 
noncompensable disability rating.  

The evidence on file in April 1992 included:  the veteran's 
service medical records; his service personnel records; the 
records reflecting VA treatment from September 1980 through 
August 1989; the reports of VA examinations performed in June 
1981 and November 1982; and the records reflecting treatment 
at the Boston City Hospital from March 1990 through May 1991.  

The veteran was notified of that decision, as well as his 
appellate rights; however, a Notice of Disagreement was not 
received to initiate an appeal.  Accordingly, that decision 
became final under the law and regulations then in effect.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1103.  The veteran now 
requests that his claim be reopened.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  

The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to VA decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

In any event, if new and material evidence is presented, the 
Board may then proceed to evaluate the merits of the claim 
but only after insuring that the duty to assist the veteran 
in the development of his claim has been fulfilled.  See, 
Elkins v. West, 12 Vet. App. 209 (1999).  

The evidence added to the record since the April 1992 
decision by the RO includes a report of an October 2006 VA 
examination, which noted that the veteran had greater than a 
20 year history of hypertension.  Such evidence is new in the 
sense that it has not previously been before the VA.  It is 
also material in that it relates to an unestablished fact 
that tends to substantiate the claim.  The evidence in this 
regard tends to support the veteran's assertions of having 
had findings of hypertension since period of active service.  

The additional evidence is neither cumulative nor redundant 
of the evidence of record in April 1992 and when considered 
with the evidence previously on file, raises a reasonable 
possibility of substantiating the claim of service connection 
for hypertension.  As such, it is sufficient to reopen the 
claim, and the Board may proceed with a review of the merits 
of the appeal.  Elkins.  

Prior to consideration of the merits of the veteran's appeal, 
the Board notes that VA has met its statutory duty to assist 
the veteran in the development of his claim of service 
connection for hypertension.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

After a careful review of the entire evidentiary record, the 
Board finds that service connection for hypertension is 
warranted.  

Starting shortly after his separation from service, the 
veteran is shown to have exhibited elevated diastolic 
readings suggestive of hypertension; that is, diastolic 
readings recorded as 90 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 2 (2007).  

Indeed, the records from VA and the Boston City Hospital show 
that, from October 1980 to April 1991, the veteran manifested 
diastolic readings ranging from 90 to 110, with several 
readings of 100 or more.  At various times, his medication 
were noted to have included those of Inderal and Lopressor, 
and in October 1980, the VA health care provider questioned 
whether the veteran was taking Inderal for treatment of his 
hypertension.  

Although the veteran apparently was taking some medication 
for the service-connected atrial fibrillation, the evidence 
is in relative equipoise in showing that the veteran as 
likely as not manifested by hypertension to a degree of 10 
percent during the first year after his period of active 
service.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

As there is an approximate balance of evidence both for and 
against the claim of service connection for hypertension, all 
reasonable doubt must be resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  Accordingly, 
service connection for hypertension is warranted.  


II.  Erectile Dysfunction

In February 1999, when the RO denied the veteran's claim of 
service connection for erectile dysfunction, the evidence on 
file consisted of the service medical records; the service 
personnel records; the records reflecting VA treatment from 
September 1980 through June 1998; the reports of VA 
examinations performed in June 1981, November 1982, September 
1997 and August 1998; and the records reflecting the 
treatment at the Boston City Hospital from March 1990 through 
April 1996.  

Following service, the veteran is shown to have had sporadic 
reports of erectile dysfunction in November 1980, June 1984 
and April and May of 1998.  Although he maintained that this 
was due to his service-connected heart disorder, there was no 
competent evidence showing a causal or contributory 
relationship between the service-connected atrial 
fibrillation and the claimed erectile dysfunction.  In August 
1998, following examination and review of the record, a VA 
examiner opined that the veteran had organic impotence, 
secondary to hypertension and the use of tobacco.  At that 
time, however, service connection had not been established 
for hypertension.  

In January 2003, the veteran petitioned to reopen his claim 
of service connection for erectile dysfunction, on the basis 
of being secondary to his service-connected disability.  The 
evidence submitted in support of that request, such as the 
report of an October 2006 VA examination and a January 2007 
addendum, confirms that the veteran continued to experience 
erectile dysfunction and established a relationship between 
the claimed disability and his service-connected atrial 
fibrillation.  

The additional evidence is not only new in the sense that it 
was not before VA in February 1999, it is material in that it 
supports the veteran's claim.  Moreover, unlike the record 
which existed in February 1999, service connection is now in 
effect for hypertension.  

As the preponderance of the evidence now supports a grant of 
service connection for erectile dysfunction on a secondary 
basis, the appeal is allowed and constitutes a full grant of 
the benefit sought.  

In arriving at this decision, the Board notes that VA has met 
its statutory duty to assist the veteran in the development 
of his claim for service connection for erectile dysfunction.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for hypertension, the appeal to 
this extent is allowed and subject to further action as 
discussed hereinbelow.  

Service connection for hypertension is granted.  

As new and material evidence has been submitted to reopen the 
claim of service connection for erectile dysfunction. the 
appeal to this extent is allowed and subject to further 
action as discussed hereinbelow.  

Service connection for erectile dysfunction is granted.  



REMAND

The veteran also seeks a rating in excess of 10 percent for 
his service-connected atrial fibrillation.  

In April 2007, the AMC received records reflecting the 
veteran's VA treatment from October 2006 through April 2007.  

The veteran was treated for cardiovascular manifestations 
during that period and did not waive his right to have such 
records considered in the first instance by the RO.  
38 C.F.R. § 20.1304 (2006).  

Also, in light of the fully favorable action taken in 
granting service connection for hypertension, the Board finds 
that another examination should be undertaken to evaluate the 
veteran's cardiovascular status.  

Accordingly, the remaining matter is REMANDED to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a VA examination to evaluate the 
current severity of the service-connected 
atrial fibrillation.  All indicated 
testing should be performed in this 
regard.  The claims folder should be made 
available to the examiner for review.  

2.  The RO, following completion of all 
indicated development, should 
readjudicate the claim for an increased 
rating for the service-connected atrial 
fibrillation in light of all the evidence 
of record, including the VA treatment 
records received in April 2007.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
need take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


